Exhibit 10.2

 

LOGO [g739060g10n11.jpg]

 

TERMINATION ADDENDUM

to the

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

Effective: December 31, 2013

(the “Contract”)

issued to

AFFIRMATIVE INSURANCE COMPANY

Burr Ridge, Illinois

(the “Company”)

by

THE SUBSCRIBING REINSURER(S) IDENTIFIED

IN THE INTERESTS AND LIABILITIES AGREEMENT(S)

ATTACHED TO AND FORMING PART OF THE CONTRACT

Effective June 30, 2014, paragraph A of Article 2—Term (as previously amended by
Addendum No. 1 and Addendum No. 2 to the Contract)—is amended to read:

 

A. This Contract shall take effect on December 31, 2013 and shall remain in
effect through June 30, 2014, both days inclusive, applying to losses commencing
during the term of this Contract.

IN WITNESS WHEREOF, the Company has caused this Termination Addendum to be
executed by its duly authorized representative as follows:

 

on this      6th      day of      August     , in the year      2014     .

AFFIRMATIVE INSURANCE COMPANY

/s/ Michael J. McClure

 

 

Effective: December 31, 2013       DOC: August 5, 2014 U4VT0008    1 of 1   
Termination Addendum